Exhibit PRESS RELEASE DOLLAR TREE, INC. REPORTS RECORD RESULTS: FOURTH QUARTER 2%, TO $1.52 FOURTH QUARTER 2, TO 14.0% FISCAL YEAR 2%, TO $3.56 CHESAPEAKE, Va. – February 24, 2010 – Dollar Tree, Inc. (NASDAQ: DLTR), the nation's leading operator of discount variety stores selling everything for $1 or less, reported earnings per diluted share of $1.52, for the quarter ended January 30, 2010 ("fourth quarter"), an increase of 32.2% compared to the $1.15 earnings per diluted share reported for the quarter ended January 31, 2009.Consolidated net sales for the fourth quarter were $1.56 billion, a 12.4% increase compared to $1.39 billion reported for the quarter ended January 31, 2009. Comparable-store sales increased 6.6% for the quarter. “We are very pleased with our 4th quarter and full year 2009 financial performance,” said President and CEO Bob Sasser. “Dollar Tree achieved record sales and earnings and I am especially proud of the significant improvements in our operating margin and inventory productivity.Customers like our convenient locations, friendly shopping environment and exciting merchandise value.In 2010, we expect continued positive results from our focus on merchandise productivity, keen management of supply chain and back office expenses and investment in initiatives and merchandise to thrill the customer.Dollar Tree is well positioned for continued growth.” Operating margin increased 210 basis points for the quarter to 14.0%. The improvement was driven by a 150 basis point increase in gross margin and a 60 basis point reduction in Selling, General and Administrative expenses. During the fourth quarter 2009, the Company repurchased 0.8 million shares of its common stock for $38.5 million. Year-to-date, the Company has repurchased 4.3 million shares for $193.1 million. At the end of the fourth quarter, $260.6 million remain under the $500 million share repurchase program authorized by the Board of Directors. For the year, sales totaled $5.23 billion, a 12.6% increase year-over-year, on a comparable store sales increase of 7.2%.Operating margin increased to 9.8% in 2009, from 7.9% one year ago.Diluted earnings per share were $3.56, an increase of 40.7% from diluted earnings per share of $2.53 in The Company continues to grow. During the fourth quarter, Dollar Tree opened 7 stores, closed 4 stores, and expanded 1 store. For the year, the Company opened 240 new stores, closed 25 stores and expanded or relocated 75 stores. Retail selling square footage at fiscal year end was 32.3 million, a 6.6% increase compared to a year ago. Inventory Accounting Change The Company uses the retail inventory method to assign cost to store inventories.
